Citation Nr: 1719468	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to increases in the "staged" (30 percent prior to October 8, 2015, and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 30 percent.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014 and January 2015, the Board remanded the matter for additional development.  On remand, an interim (November 2015) rating decision increased the rating to 50 percent, effective October 8, 2015.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal has continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The matter was again before the Board in March 2016, when it was remanded for additional development.  [The March 2016 Board decision also denied service connection for left carpal tunnel syndrome and granted "staged" ratings for bilateral hearing loss.  Those issues are no longer in appellate status.]


FINDING OF FACT

In May 2016 (pursuant to the Board's remand instructions), the Veteran was asked to providing information and the releases needed to secure pertinent outstanding evidence (private psychiatric treatment records) necessary to adjudicate his claim; he has not responded, and the time allotted for response (one year) has expired.


CONCLUSION OF LAW

By failing to submit requested information and releases for critical evidence needed to properly adjudicate his claim, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in January 2013.  See 38 U.S.C.A. §§  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

At the hearing before the undersigned, the Veteran was advised of the criteria governing increased ratings, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified/available postservice evaluation/treatment records have been secured.  He was afforded VA examinations in February 2013, November 2015, and July 2016.  In May 2016, he was asked to provide information and the releases needed to secure pertinent outstanding evidence (private psychiatric treatment records) necessary to adjudicate his claim.  He did not provide the information and releases requested (or indicate that the evidence was not pertinent), and the time afforded him to do so (one year) has expired.  See 38 C.F.R. § 3.158(a).  

Because the Veteran has declined to assist with development for outstanding pertinent employment records/evidence, any medical opinions offered are (and would be) based on an incomplete disability picture (and are inadequate for rating purposes).  The Board finds that, in light of the Veteran's continuing refusal to cooperate, further attempts at development (for the outstanding private psychiatric treatment records and thereafter an adequate examination and opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing information and releases necessary for release of private medical records to VA).  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added). 

In his October 2012 claim, the Veteran reported recurring thoughts and dreams related to his claimed military stressors.  On December 2012 private examination (by a physician without documented expertise in psychiatry or psychology), the Veteran reported flashbacks and sleep disturbance; the private examiner opined that the level of disability was consistent with a 30 percent rating (i.e., consistent with the rating currently assigned for that "stage").

On February 2013 VA (fee basis) psychiatric examination, he endorsed symptoms of anxiety, chronic sleep impairment, and mild memory loss.  He was assigned a Global Assessment of Functioning (GAF) score of 75, and the examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or require continuous medication (i.e., consistent with a noncompensable rating, which is less than the rating currently assigned for that "stage").

In December 2013, the Veteran testified at a videoconference Board hearing that his symptoms included sleep disturbance, irritability, nightmares, mood swings, social isolation, and disorientation.  In March 2014 correspondence from his attorney, the Veteran endorsed symptoms of panic attacks more than once a week, spatial distortion, disturbances of mood and mood swings, unprovoked irritability, difficulty with relationships, and additional (unspecified) physical symptoms.  

On November 2015 VA (fee basis) psychiatric examination, the Veteran endorsed symptoms of anxiety, suspiciousness, difficulty in establishing and maintaining effective relationships and difficulty in adapting to stressful circumstances.  With the exception of present suspiciousness, his mental status examination was normal.
The examiner opined that the functional impact of the Veteran's PTSD would be occupational and social impairment with reduced reliability and productivity (i.e., consistent with the 50 percent rating assigned for that "stage").

When this matter was before the Board in February 2016, it was noted that the Veteran had reported receiving private psychiatric treatment, (see, e.g., August 2014 VA treatment record (noting a positive depression screen and the Veteran's report that he had been seeing a private physicians for depression) and that such records were clearly pertinent (and may be critical) evidence in a claim for an increased rating for PTSD (a psychiatric disability that may be manifested by depression.)  The matter was remanded to allow the Veteran opportunity to provide the necessary identifying information and releases for VA to obtain such records and, if necessary, provide another VA psychiatric examination.  Notably, the remand observed that "a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned."  In May 2016, the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting him to submit the information/releases; he did not respond to that request.

On July 2016 VA (fee basis) psychiatric examination, the examiner indicated that the Veteran experienced, inter alia, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  With the exception of present suspiciousness and mild memory loss, mental status examination was normal.  The examiner opined that the Veteran's PTSD would cause occupational and social impairment with reduced reliability and productivity.  

The only additional submissions since the May 2016 relate to other (unrelated) appeal streams not presently before the Board.  

The critical facts at this stage are clear: the Veteran has not provided the information and releases necessary for VA to adjudicate a claim for increases in the "staged" ratings assigned for PTSD.  Notably, the examinations of record reflect functional impairment no worse than the ratings presently assigned.  To the extent that that he has asserted entitlement to increases in the "staged" ratings assigned, or reported (in lay statements and testimony) additional symptomatology not contemplated on prior examinations for PTSD (traumatic brain injury is also service-connected), he has not provided VA with access to the treatment records that could support his assertions.   (While the Veteran is competent to report symptoms capable of lay observation, whether those symptoms are caused by the service-connected disability at issue, or reflect clinical evidence of worsening, are medical questions requiring specific expertise.)  

The duty to assist is not a one-way street, and a Veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claims].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to accurately ascertain his functional impairment due to PTSD (secure a complete picture of the disability).  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  

The controlling regulation in such circumstances is clear and unambiguous: it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158 ).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking increases in the "staged" ratings assigned for PTSD is abandoned, there is no allegation of error in fact or law for appellate consideration in the matters; accordingly, the appeal in the matter must be dismissed.  38 U.S.C.A. § 7105 (d)(5).
The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. §  3.158(a), the AOJ has continued to readjudicate and deny the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  The law is dispositive in this matter; no other outcome is possible given the circumstances.  


ORDER

The appeal seeking increases in the "staged" (30 percent prior to October 8, 2015, and 50 percent from that date) ratings assigned PTSD is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


